FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 28, 2020

                                      No. 04-19-00541-CV

                                       Richard LARES,
                                           Appellant
                                              v.
                                      Karina GUEVARA,
                                           Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-12518
                          Honorable Peter A. Sakai, Judge Presiding


                                         ORDER

Sitting:        Luz Elena D. Chapa, Justice
                Beth Watkins, Justice
                Liza A. Rodriguez, Justice

       The motion for an extension is granted. We order the trial court to hold the ordered
hearing, and file a copy of written findings of fact with the district court clerk by September 24,
2020.
       It is so ORDERED August 28, 2020.


                                                                    PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT